DETAILED ACTION
This office action is in response to the amendments to the claims filed on 15 September 2021.  Claims 1-3, 6-12, 14, 16-18 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The previously made objections to the specification are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Objections
The previously made objections to the Claims are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 12, 14 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yaroglu (WIPO document WO 2012062848 A1) in view of Hulse (PG Pub US 20110229353 A1) and further in view of Ryoo (PG Pub US 20130108484 A1).

    PNG
    media_image1.png
    663
    921
    media_image1.png
    Greyscale

nnotated Figure 6 embodiment of Yaroglu (the middle figure is a schematic perspective view)
In Re Claim 1, Yaroglu discloses a compressor (1, only the Figure 6 embodiment is being relied upon) comprising: a case (2, Figure 1); a stator (having a stator core 4, Figure 6), accommodated in the case (2, Figure 1), and including a stator core (4, Figure 6) (paragraph [0022]); a rotor (3, Figure 6) rotatably disposed in an inside of the stator core (4, Figure 6) (paragraph [0022]); a bracket (combination of support bock 9 and the lowest unit core of the stator, see annotated figure above) coupled to a lower portion of the stator core (see annotated figure above) and supporting the stator core (9 is described in paragraph [0023] as a “support” block); a rotation shaft (5, Figure 6) configured to rotate together with the rotor (3, Figure 6, since the rotor is mounted on the shaft), and having a cavity (see label “B” in Figure 1) for raising oil stored in the case (see oil line at the bottom of Figure 1 and paragraph [0022]); a pickup shaft (6, Figure 6) accommodated in the cavity (see label “B” in Figure 1); and a support member (7, Figure 6) connected to the pickup shaft (6, Figure 6) to support the pickup shaft (paragraph [0022]), wherein the bracket comprises a bracket body (every object must have a body, the body is the combination of the lowest unit core and support block 9), and a coupling portion (intersection of 7 and 9 in Figure 6) which is provided in the bracket body.
Although the Figure 2 embodiment of Yaroglu discloses a groove that provides an accommodation space (see where label “10” points to on top of 9) that extends inwards from the outer periphery of the bracket, it does not disclose that the support member (7) extends over the outer periphery of the bracket into the accommodation 

    PNG
    media_image2.png
    712
    1136
    media_image2.png
    Greyscale

Annotated schematic perspective view of the Figure 6 embodiment of Yaroglu (on the left) and Figures 4 and 5 of Hulse (on the right)

    PNG
    media_image3.png
    740
    944
    media_image3.png
    Greyscale

Annotated schematic perspective view of the Figure 6 embodiment of Yaroglu modified by the bearing cradle of Hulse
Nevertheless, Hulse discloses a bracket (annular frame 7 in combination with the lowest unit core 5a of stator core 5) having two coupling portion bodies (bearing flanges 7a / 7b) to which support member (40) is connected, the coupling portion body (7a / 7b) extending downward from the bracket body (7a / 7b extends downwards from the lowest unit core which is being designated part of the bracket, see annotated figure above) so as to form a groove (7a) that extends inward from an outer periphery of the bracket (see annotated figure above), and that provides an accommodating space between the coupling portion body (7a / 7b) and the stator core (5) (paragraph [0052] states that the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the annular periphery of bracket (portion 9) of Yaroglu to incorporate the two coupling portion bodies (bearing flanges 7b) of Hulse to which support member is coupled for the purpose of allowing the pickup shaft freedom to move in radial directions orthogonal to the crankshaft, without allowing generation of undesirable noises, upon operation of the compressor at high rotation speeds, by intermittent contacts between the cavity wall and the pickup shaft (see paragraph [0015] of Hulse).
However, Yaroglu and Hulse are silent with regards to some of the details of the stator such as the stator coil.
Nevertheless, Ryoo discloses a stator (210 in Figure 10) comprising a stator core (212), stator coil (213), and an insulator (211, 214) disposed between the stator coil (213) and the stator core (212) (although the details of the stator 210 are not labeled in Figure 3, it best shows that both insulator components 211 and 214 are disposed between the coils 213 and the stator core 212) below the stator core (depending on which one of 211 or 214 is disposed below the stator core Figure 3), Figure 10 depicts that the insulator includes an upper insulator (211 if that is the top side) disposed on the stator core (212) and a lower insulator (214 that is on the opposite side i.e. the bottom side) disposed below the stator core (212) (see paragraph [0056)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the stator coil and insulator as taught by Ryoo on the stator core of Yaroglu / Hulse for the purpose of allowing the stator to perform its driving function, when the coil is energized it generates a magnetic field which drives the rotor.

In Re Claims 2 and 3, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 1, although Yaroglu and Hulse do not disclose the relative strengths of the material of the bracket and insulator, Ryoo further teaches that the insulator is made of PBT (paragraph [0057] of Ryoo) which is a thermoplastic. For this claim, the lower portion of the stator core (for example the lowest lamination) of Yaroglu is assigned to be part of the bracket (10). The stator core and laminations are well known (MPEP 2144.03) to be made of steel which is heavier than thermoplastics and is therefore stronger. However, Yaroglu, Ryoo and Hulse do not explicitly disclose that the bracket is made of steel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the stator core/laminations of Yaroglu / Ryoo / Hulse from steel as is well known in the art because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).
In the modified apparatus, the lowest lamination of the stator core (which is being assigned as part of the bracket) is made of steel, and steel is stronger than the thermoplastic material (PBT) that the insulator is made of.

In Re Claim 6, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 3, although Yaroglu does not disclose the claimed details of the support member, Hulse further teaches that the support member (40) comprises an insertion portion (41c) inserted in the accommodating space (7a).

In Re Claim 7, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 6, although Yaroglu does not disclose the claimed details of the support member, Hulse further depicts in Figure 5 that the insertion portion (41c) inserted in the accommodating space (7a) is positioned between the coupling portion body (7b) and the stator core (5).

In Re Claim 8, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 6, although Yaroglu does not disclose the claimed details of the support member, Hulse further teaches that the insertion portion (41c) inserted in the accommodating space (7a) extends out of the accommodation space (i.e. the corner portion 41a between 41c and 41).

In Re Claim 9, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 6, although Yaroglu does not disclose the claimed details of the support member, Hulse further teaches that the support member (40) further comprises an extension portion 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the connection between the pickup shaft and the extension portion of Yaroglu / Hulse / Ryoo such that the extension portion penetrates a through portion in the pickup shaft as taught by Hulse for the purpose of allowing the pickup shaft freedom to move in radial directions orthogonal to the crankshaft, without allowing generation of undesirable noises, upon operation of the compressor at high rotation speeds, by intermittent contacts between the cavity wall and the pickup shaft (see paragraph [0015] of Hulse).

In Re Claim 10, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 9, although Yaroglu does not disclose the claimed details of the support member, Hulse further teaches the extension portion (42) comprises a first extension portion (41a, 41) bent downward from the insertion portion (41c), and a second extension portion (horizontal portion between vertical portions 41) bent from the first extension portion (41a, 41) and penetrating the through portion (34).

In Re Claim 11, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 9, although Yaroglu does not disclose the claimed details of the support member and accommodation space, Figure 5 of Hulse depicts that the diameter of the accommodating space (7a) is slightly larger than the diameter of the support member 

    PNG
    media_image4.png
    519
    834
    media_image4.png
    Greyscale

Annotated Figure 6 of Yaroglu (on the left) and Figure 5 of Hulse (on the right)
In Re Claim 12, Yaroglu discloses a compressor (1, only the Figure 6 embodiment is being relied upon) comprising: a case (2, Figure 1); a frame (paragraph [0022] discloses a piston cylinder depicted in the top portion of Figure 1 which reads on a frame) disposed in the case (2, Figure 1); a stator comprising a stator core (4, Figure 6), accommodated in the case, fixed to the frame (Figure 1 shows that 4 connects to the cylinder); a rotor (3, Figure 6) rotatably disposed in an inside of the stator core (4); a bracket (9 combined with the lowest unit core is being designated the bracket, see annotated figure above) coupled to a lower portion of the stator core (Figure 1 shows that 9 is below 4) and coupled to the frame (cylinder of the piston) to support the stator (via springs disclosed in paragraph [0011], note that element 9 is described as a 
Although the Figure 2 embodiment of Yaroglu discloses a coupling portion body (9) extending downward from the lowest unit core of the plurality of unit cores so as to form a groove (see where label “10” points to on top of 9) that provides an accommodation space, it does not disclose that the support member (7) is inserted in the accommodation space.  Therefore neither the Figure 2 embodiment nor the Figure 6 embodiment of Yaroglu disclose that the support member is inserted in the accommodation space. 
Nevertheless, Figure 5 of Hulse discloses a support member (40) and a bracket comprising a coupling portion (7b) comprising a coupling portion body (7b, every object must have a body) extending downward (as depicted in the annotated figure 5 above) from a lowest unit core (see annotated figure 5 above) of the plurality of unit cores (see 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the lowest unit core of Yaroglu such that it has a coupling portion body extending downward and having an accommodation space in which the support member is inserted as taught by Hulse for the purpose of allowing the pickup shaft freedom to move in radial directions orthogonal to the crankshaft, without allowing generation of undesirable noises, upon operation of the compressor at high rotation speeds, by intermittent contacts between the cavity wall and the pickup shaft (see paragraph [0015] of Hulse).
However, Yaroglu and Hulse are silent with regards to some of the details of the stator such as the stator coil.
Nevertheless, Ryoo discloses a stator (210 in Figure 10) comprising a stator core (212), stator coil (213), and an insulator (either 211 or 214) extending below the stator core (depending on which one of 211 or 214 is disposed below the stator core Figure 3) so as to prevent the stator core from directly contacting the stator coil (although the details of the stator 210 are not labeled in Figure 3, it best shows that the insulator 211 or 214 is disposed between the coils 213 and the stator core 214, therefore the insulator prevents the stator core from directly contacting the stator coil). Ryoo also teaches that 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the stator coil, unit cores and insulator as taught by Ryoo into the stator core of Yaroglu / Hulse for the purpose of allowing the stator to perform its driving function, when the coil is energized it generates a magnetic field which drives the rotor.

In Re Claim 14, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 12, and Yaroglu further discloses that the coupling portion (intersection of 7 and 9) is provided on a body (9) of the stator core (4), although Yaroglu and Hulse do not disclose the claimed details of the stator core, however, Ryoo discloses the stator core (212) comprises a core body (every object must have a body, the outer cylindrical portion of 212 is being assigned the core body), and a winding portion extending inward from the core body (a careful examination of Figure 10 discloses teeth extending radially inwardly from the outer perimeter, the teeth read on a winding portion), the stator coil (213) is wound around the winding portion (Figure 10 and paragraph [0056]).

In Re Claim 16, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 14, although Yaroglu does not disclose the details of the first core body and second core body, Hulse teaches a first core body (Figure 4, portion of 5 that does not connect to 7b) 

In Re Claim 17, Yaroglu, Hulse and Ryoo disclose all the limitations of Claim 12, although Yaroglu does not disclose an insertion portion as claimed, Hulse teaches that the support member (40) comprises an insertion portion (41c) inserted in the coupling portion (7b) (Figure 4 and paragraph [0053]).

In Re Claim 18, Yaroglu teaches a compressor (1, only the Figure 6 embodiment is being relied upon) comprising: a case (2, Figure 1); a stator comprising a stator core (4, Figure 6) accommodated in the case (2, Figure 1) (paragraph [0022]); a rotor (3, Figure 6) rotatably disposed in an inside of the stator core (4, Figure 6) (paragraph [0022]); a bracket (combination of support bock 9 and the lowest unit core of the stator) coupled to a lower portion (see Figure 1) of the stator core (4, Figure 6) and supporting the stator core (via springs in disclosed in paragraph [0011], note that element 9 is described as a “supporting” block in paragraph [0021]); a rotation shaft (5, Figure 6) that rotates together with the rotor (3 since the rotor is mounted on the shaft), and that has a cavity (see label “B” in Figure 1) for raising oil stored in the case (see oil line at the bottom of Figure 1, paragraph [0022]: “oil lubricating the movable members is filled”); a pickup shaft (6, Figure 6) coupled to the cavity (see Figure 1), and supported on the 
Although the Figure 2 embodiment of Yaroglu discloses a coupling portion body (9) extending downward from the bracket body so as to form a groove (see where label “10” points to on top of 9) that provides an accommodation space, it does not disclose that the support member (7) is inserted into the accommodation space.  Therefore neither the Figure 2 embodiment nor the Figure 6 embodiment of Yaroglu disclose that the support member has an insertion portion that is inserted into the accommodation space.
Nevertheless, Hulse discloses a bracket (annular frame 7 in combination with the lowest unit core 5a of stator core 5) having two coupling portion bodies (bearing flanges 7a / 7b) to which support member (40) is connected, the support member (40) having an extension portion (41) and an insertion portion (41c) bent from the extension portion (41), the coupling portion body (7a / 7b) extending downward from the bracket body (7a / 7b extends downwards from the lowest unit core which is being designated part of the bracket, see annotated figure above) so as to form a groove (7a) that extends inward from an outer periphery of the bracket (see annotated figure above), and that provides an accommodating space between the coupling portion body (7a / 7b) and the stator core (5) (paragraph [0052] states that the lowest unit core 5a of the stator core defines 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the annular periphery of bracket (portion 9) of Yaroglu to incorporate the two coupling portion bodies (bearing flanges 7b) of Hulse in which the insertion portion of the support member is inserted for the purpose of allowing the pickup shaft freedom to move in radial directions orthogonal to the crankshaft, without allowing generation of undesirable noises, upon operation of the compressor at high rotation speeds, by intermittent contacts between the cavity wall and the pickup shaft (see paragraph [0015] of Hulse).
However, Yaroglu and Hulse are silent with regards to some of the details of the stator such as the stator coil.
Nevertheless, Ryoo discloses a stator (210 in Figure 10) comprising a stator core (212), stator coil (213), and an insulator (211, 214) disposed between the stator coil (213) and the stator core (212) (although the details of the stator 210 are not labeled in Figure 3, it best shows that both insulator components 211 and 214 are disposed between the coils 213 and the stator core 212) below the stator core (depending on which one of 211 or 214 is disposed below the stator core Figure 3), Figure 10 depicts that the insulator includes an upper insulator (211 if that is the top side) disposed on the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the stator coil and insulator as taught by Ryoo on the stator core of Yaroglu / Hulse for the purpose of allowing the stator to perform its driving function, when the coil is energized it generates a magnetic field which drives the rotor.


Response to Arguments
All of applicant’s arguments address the Figure 2 embodiment of the support block (9) of Yaroglu, however no arguments were made against the Figure 6 embodiment of Yaroglu applied to the rejection of Claim 12 in the previous office action.  Upon review of the currently amended claims, the rejection based on the Figure 6 embodiment of Yaroglu in view of Hulse has not been overcome and is now being applied to all the claims.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746